Citation Nr: 0830467	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO. 06-22 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to a disability in excess of 10 percent for 
residuals of a simple fracture of the fourth finger of the 
right hand.

2. Entitlement to service connection for arthritis of the 
right knee.

3. Entitlement to service connection for arthritis of the 
left knee.

4. Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel

INTRODUCTION

The veteran had active duty from November 1942 to March 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). 

The issue of entitlement to a disability rating in excess of 
10 percent for residuals of a simple fracture of the fourth 
finger of the right hand is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Arthritis of the right knee was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is arthritis of the right knee otherwise related to the 
veteran's active duty service.

2. Arthritis of the left knee was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is arthritis of the left knee otherwise related to the 
veteran's active duty service.

3. A right shoulder disability was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is a right shoulder disability otherwise related to the 
veteran's active duty service.


CONCLUSIONS OF LAW

1. Arthritis of the right knee was not incurred or aggravated 
during the veteran's active duty service, nor may it be 
presumed to have been incurred or aggravated during active 
duty service. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2. Arthritis of the left knee was not incurred or aggravated 
during the veteran's active duty service, nor may it be 
presumed to have been incurred or aggravated during active 
duty service. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3. A right shoulder disability was not incurred or aggravated 
during the veteran's active duty service. 38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2007). As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

38 C.F.R. § 3.159 has been revised in part recently. These 
revisions are effective as of May 30, 2008. 73 Fed. Reg. 
23,353-23,356 (April 30, 2008). Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim. The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application. The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice. 

Finally, under 38 C.F.R. § 3.159(b)(3), no duty to provide 
section 38 U.S.C.A. § 5103(a) notice arises upon receipt of a 
Notice of Disagreement (NOD) or when, as a matter of law, 
entitlement to the benefit claimed cannot be established. VA 
may continue to have an obligation to provide adequate 
38 U.S.C.A. § 5103(a) notice despite receipt of an NOD if the 
claim was denied and compliant notice was not previously 
provided. See Mayfield v. Nicholson, 444 F.3d at 1333-34.

The notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 
(2006). The notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO). 
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the VCAA notice are not 
prejudicial to the claimant. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In March 2005 and March 2006 letters, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate service connection, increased rating, 
and earlier effective date claims, as well as specifying what 
information and evidence must be submitted by him and what 
information and evidence will be obtained by VA.

All the notice was not timely. In particular, the notice 
regarding how an effective date would be assigned in the 
event that service connection was granted was not provided 
until March 2006. However, the Board finds that the veteran 
was not prejudiced by this timing error because the denial of 
the service connection claims in this appeal renders moot any 
question as to the appropriate disability rating and 
effective date to be assigned. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claims. The 
record includes service records, private medical records, and 
VA treatment records. The veteran was not afforded a VA 
examination. However, the competent evidence of record shows 
no in-service injury, disease or event related to the knees 
or the right shoulder. A VA examination will not change this 
fact. Therefore, the Board finds that the record as it stands 
includes sufficient competent evidence to decide these 
claims. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, the Board finds no further action is necessary 
to assist the veteran with the claims.

The record reflects that the facts pertinent to the claim 
have been properly developed and that no further development 
is required to comply with the provisions of the VCAA or the 
implementing regulations. That is to say, "the record has 
been fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the veteran 
regarding what further evidence [he] should submit to 
substantiate [his] claim." Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate 
the claims.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 
38 C.F.R. § 3.303(b). Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d). Additionally, for veteran's 
who have served 90 days or more of active service during a 
war period or after December 31, 1946, certain chronic 
disabilities, such as arthritis, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service. 38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309

Initially, the Board notes that the veteran's service medical 
records are entirely devoid of reference to bilateral knee or 
right shoulder complaints or diagnoses. In fact, the 
veteran's March 1946 "Report of Physical Examination of 
Enlisted Personnel Prior to Discharge, Release from Active 
Duty, or Retirement" shows that the veteran's 
musculoskeletal system was clinically examined and found to 
be within normal limits with no objective findings. 

Although VA treatment records from 2000 to present show that 
the veteran has been treated for knee problems and has 
complained of right shoulder pain, there is also no post-
service evidence of shoulder or knee complaints or diagnoses 
for many decades after the veteran's discharge from active 
duty service. Evidence of a current disorder is not generally 
relevant to show a nexus to any incident of military service. 
Morton v. Principi, 3 Vet. App. 508, 509 (1992); Mingo v. 
Derwinski, 2 Vet. App. 51, 53 (1992)(Observing that evidence 
of the appellant's current condition is not generally 
relevant to the issue of service connection, absent some 
competent linkage to military service).  

There is no evidence of manifestations of arthritis of the 
bilateral knees or right shoulder within the one-year 
presumptive period following discharge from active duty 
service. Finally, the Board notes that there is no competent 
evidence of record etiologically relating the veteran's 
current bilateral knee and right shoulder diagnoses and 
complaints to his active duty service period. The claims must 
therefore be denied.

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.
ORDER

Service connection for arthritis of the right knee is denied.

Service connection for arthritis of the left knee is denied.

Service connection for a right shoulder disability is denied.


REMAND

As noted above, upon receipt of a complete or substantially 
complete application for benefits, VA is required to advise a 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim. See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2007). As part of 
that notice, VA must inform the claimant of the information 
and evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life. Vazques-Flores v. 
Peake, 22 Vet. App. 37 (2008). Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life. 

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability. Vazquez-Flores, 22 Vet. App. 37 
at 5-6 (2008). 

The record does not reflect that VA has complied with the 
notice requirements articulated in Vazques-Flores with 
respect to the increased rating claim for the veteran's 
service-connected finger disability. Thus, the Board finds 
that a remand is necessary to provide such notice.

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should send the veteran VCAA 
notice compliant with the requirements of 
Vazques-Flores v. Peake, 22 Vet. App. 37 
(2008). Specifically, the VCAA notice 
letter should: 1) notify the claimant that 
he must provide, or ask the Secretary to 
obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on the claimant's 
employment and daily life, 2) notify the 
claimant that if the Diagnostic Code under 
which the claimant is rated contains 
criteria necessary for entitlement to a 
higher disability rating that would not be 
satisfied by the claimant demonstrating a 
noticeable worsening or increase in 
severity of the disability and the effect 
that worsening has on the claimant's 
employment and daily life (such as a 
specific measurement or test result), the 
Secretary must provide at least general 
notice of that requirement to the claimant 
and 3) notify the claimant that, should an 
increase in disability be found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 
noncompensable to as much as 100 percent 
(depending on the disability involved), 
based on the nature of the symptoms of the 
condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life.

2. After completion of the above, and any 
additional development of the evidence 
that the agency of original jurisdiction 
may deem necessary, the AMC/RO should 
review the record and readjudicate the 
claims. If any benefit sought remains 
denied, the veteran should be issued an 
appropriate supplemental statement of the 
case, and afforded the opportunity to 
respond. The case should then be returned 
to the Board for further appellate review, 
if otherwise in order. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999). 


	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


